Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of February 15, 2007 (this “Amendment”), to the
Purchase Agreement, dated as of February 15, 2006 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Purchase
Agreement”), among Special Value Bond Fund, LLC , a Delaware limited liability
company (“Holder”), Pemco Aviation Group, Inc., a Delaware corporation (the
“Company”) and Guarantors a party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement as amended hereby.

WITNESSETH:

WHEREAS, the Holder currently owns all of the Company’s Senior Secured Notes due
2007 issued pursuant to the Purchase Agreement;

WHEREAS, the Company has requested that the Holder agree to amend the Purchase
Agreement and amend and restate the Senior Secured Notes due 2007 as more
particularly set forth herein;

WHEREAS, pursuant to Section 15.10 of the Purchase Agreement, the Company and
the Holder may amend the Transaction Documents by a writing signed by each of
the Company and the Holder; and

WHEREAS, subject to and in accordance with the terms and conditions hereinafter
set forth, the Holder is willing to agree to such modifications.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Section 1.01. Amendments to Section 1. Section 1 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following:

“On the Closing Date, the Company issued and sold $5,000,000 in aggregate
principal amount of its Senior Secured Notes due 2007 (the “Existing Notes”), in
substantially the form of note attached hereto as Exhibit A.

On the Amendment No. 1 Effective Date, the Company will deliver to each Holder,
against delivery by the Holder of Existing Notes, Amended and Restated Senior
Secured Notes due 2008 (“Notes”) in like principal amount in the form attached
to Amendment No. 1 as Exhibit A-1, which Notes shall bear interest at a rate of
15.0% per annum (the “Interest Rate”) plus an additional two percent (2.0%) per
annum at any time that a Default hereunder has occurred and is continuing,
payable in cash quarterly in arrears on each January 1, March 1, June 1, and
September 1 that the Notes are outstanding.



--------------------------------------------------------------------------------

Each Holder agrees to deliver its Existing Notes to the Company and, upon
receipt of the Notes referred to in the previous sentence, the Existing Notes
shall be amended and restated in their entirety by such Notes.”

Section 1.02. Amendments to Section 13.01. Section 13.01 of the Purchase
Agreement is hereby amended by deleting the definition of “Maturity Date” and
replacing it with the following:

“‘Maturity Date’ shall mean the earlier of (a) the second anniversary of the
Closing Date and (b) the date on which amounts outstanding under the Senior
Credit Facility become due and payable, whether at maturity, upon acceleration
thereof or otherwise.”

Section 1.03. Amendments to Section 13.01. Section 13.01 of the Purchase
Agreement is hereby further amended by adding thereto the following definitions
in proper alphabetical order:

“‘Amendment No. 1’ shall mean that certain Amendment No. 1, dated as of
February 15, 2007, between and among the Company and Special Value Bond Fund,
LLC, as Holder.”

“‘Amendment No. 1 Effective Date’ shall mean the Amendment Effective Date under
and as defined in Amendment No. 1.”

“‘Existing Notes’ shall have the meaning set forth in Section 1 of this
Agreement.”

SECTION 2. REPRESENTATIONS AND WARRANTIES.

To induce the Holder to enter into this Amendment, the Company and Guarantors
party to the Purchase Agreement hereby jointly and severally represent and
warrant to Holder that as of the Amendment Effective Date:

Section 2.01. The execution and delivery of this Amendment, the performance of
this Amendment and the Purchase Agreement as amended hereby (the “Amended
Agreement”), and the other Transaction Documents, and the issuance of the Notes
by the Company and the Guarantors have been duly authorized and constitute
legal, valid and binding obligations of each of the Company and the Guarantors
enforceable against the Company and each Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 2.02. Neither the execution or delivery by the Company or any of the
Guarantors of this Amendment, nor performance by any of them of this Amendment
and the Amended Agreement or the issuance of the Notes will (i) contravene any
applicable provision of any law, statute, rule or regulation, or any order,
writ, injunction or decree

 

-2-



--------------------------------------------------------------------------------

of any court or Governmental Authority, (ii) conflict or be inconsistent with,
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement, contract or instrument to which any of them or their respective
Subsidiaries may be subject, including without limitation, the Transaction
Documents, or (iii) violate any provision of their respective certificates of
incorporation or bylaws (or equivalent organizational or charter documents) or
the certificate of incorporation or bylaws (or equivalent organizational or
charter documents) of any of their respective Subsidiaries.

Section 2.03. The representations and warranties contained in the Purchase
Agreement, as amended hereby, are true, correct and complete in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof as if made on the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date.

Section 2.04. Prior to and after giving effect to this Amendment and the
issuance of the Notes, no Default or Event of Default has occurred or is
continuing.

Section 2.05. After giving effect to this Amendment, the guaranties granted
pursuant to the Transaction Documents in favor of the Secured Parties shall be
valid and enforceable against the respective Guarantors thereunder.

SECTION 3. CONDITIONS PRECEDENT.

Section 3.01. Conditions Precedent to Amendment. This Amendment shall not become
effective unless all of the following conditions precedent shall have been
satisfied or waived before February 15, 2007 (the date of such satisfaction or
waiver being herein referred to as the “Amendment Effective Date”):

(a) The Holder shall have received by hand, courier, mail, email or facsimile
transmission, duly executed counterparts to this Amendment which, when taken
together, bear the authorized signatures of the Company, the Guarantors and the
Holder.

(b) The Notes shall have been executed by the Company and delivered to the
Holder in form and substance satisfactory to the Holder.

(c) All corporate and other proceedings taken or to be taken in connection with
this Amendment and all documents incidental thereto, whether or not referred to
herein, shall be satisfactory in form and substance to the Holder.

(d) The guaranties in favor of the Secured Party granted pursuant to the
Transaction Documents, shall continue to be valid and enforceable against the
Guarantors.

 

-3-



--------------------------------------------------------------------------------

(e) The Company shall have delivered a consent under the Senior Credit Facility,
in form and substance satisfactory to the Holder, permitting this Amendment and
the issuance of the Notes.

SECTION 4. NO PREJUDICE OR WAIVER; REAFFIRMATION; ACKNOWLEDGMENT.

Section 4.01. No Prejudice or Waiver. Except as provided herein, the terms of
this Amendment shall not operate as a waiver by the Holder of, or otherwise
prejudice the Holder’s rights, remedies or powers under the Transaction
Documents or under any applicable law. Except as expressly provided herein:

(a) no terms or provisions of any Transaction Document are waived, modified or
changed by this Amendment; and

(b) the terms and provisions of the Transaction Documents shall continue in full
force and effect.

Section 4.02. Reaffirmation.

(a) The Company and the Guarantors party to the Purchase Agreement hereby
acknowledge and reaffirm all of their obligations and duties under the
Transaction Documents as to the Notes.

(b) The Company and the Guarantors party to the Purchase Agreement and the
Holder hereby acknowledge and reaffirm that the Holder has and shall continue to
have valid, secured, second priority Liens in the Collateral, as set forth in
the Transaction Documents as to all of the Notes.

(c) The Guarantors party to the Purchase Agreement hereby acknowledge and
reaffirm all of their obligations and duties under Section 14 of the Purchase
Agreement.

Section 4.03. Acknowledgements. The Company and the Guarantors party to the
Purchase Agreement acknowledge that the definition of Secured Obligations under
the Security Agreement will include, following the Amendment Effective Date, all
of the obligations owing from such parties to the Secured Parties under the
Notes.

SECTION 5. MISCELLANEOUS.

Section 5.01. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York, without regard to any
conflicts of law provisions that would require the application of the law of any
other jurisdiction.

Section 5.02. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Holder.

 

-4-



--------------------------------------------------------------------------------

Section 5.03. Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

Section 5.04. Waivers and Consents. Neither this Amendment nor any term hereof
may be changed, waived, discharged or terminated orally, or by any action or
inaction, but only by an instrument in writing signed in accordance with the
waiver provisions set forth in the Purchase Agreement.

Section 5.05. Survival. All warranties, representations, certifications and
covenants made by or on behalf of the Company and/or the Subsidiaries herein or
in any of the other Transaction Documents or in any certificate or other
instrument delivered pursuant hereto or pursuant to any other Transaction
Document shall be considered to have been relied upon by the Holders and shall
survive the execution hereof and of the other Transaction Documents, regardless
of any investigation made by or on behalf of the Holder. All statements in any
such certificate or other instrument shall constitute representations and
warranties of the Company hereunder.

Section 5.06. Transaction Documents. This Amendment and all other documents
executed in favor of the Holder in connection herewith shall be deemed to be
Transaction Documents for all purposes under the Purchase Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

PEMCO AVIATION GROUP, INC., as Company By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:  
Sr. Vice President and Chief Financial Officer PEMCO AEROPLEX, INC., as a
Guarantor By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:   Treasurer and Chief Financial Officer PEMCO
ENGINEERS, INC., as a Guarantor By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:   Treasurer and Chief Financial Officer
PEMCO WORLD AIR SERVICES, INC., as a Guarantor By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:   Treasurer and Chief Financial Officer SPACE
VECTOR CORPORATION, as a Guarantor By:  

/s/ Randall C. Shealy

Name:   Randall C. Shealy Title:   Treasurer and Chief Financial Officer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

SPECIAL VALUE BOND FUND, LLC, as Holder

By:

  SVIM/MSM, LLC, its Manager

By:

 

Tennenbaum & Co., LLC, its Managing Member

By:

 

/s/ Hugh Steven Wilson

Name:   Hugh Steven Wilson Title:   Managing Partner

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit A-1

Form of Amended and Restated Note